Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 1 of 70




        Exhibit A
                    Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 2 of 70




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22502169
Notice of Service of Process                                                                            Date Processed: 12/30/2020

Primary Contact:           Matt Fichter
                           National Interstate Corporation
                           3250 Interstate Dr
                           Richfield, OH 44286-9000

Electronic copy provided to:                   Kathy Juhasz

Entity:                                       National Interstate Insurance Company
                                              Entity ID Number 3231778
Entity Served:                                National Interstate Insurance Company
Title of Action:                              Walter Gregory Davis vs. Best Way Express, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Gwinnett County State Court, GA
Case/Reference No:                            20-C-09139-S1
Jurisdiction Served:                          Georgia
Date Served on CSC:                           12/29/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           J. L. King, I1
                                              229-386-1376

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 3 of 70
                                                                                            E-FILED IN OFFICE - MB
                                                                                           CLERK OF STATE COURT
                                                                                       GWINNETT COUNTY, GEORGIA
                                                                                                   20-C-09139-S1
                                                                                             12/21/2020 12:50 PM

                       THE STATE COURT OF GWINNETT COUNTY                                          ~~                ,
                                                                                        ~~     LERK OF   e&E`C6RT
                                 STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiffs,
                                                     CIVIL ACTION FILE NO.: 20-C-09139-S1
u

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD

       Defendants.


                                           SUMMONS

TO:    NATIONAL INTERSTATE INSURANCE COlVIPANY

        You are hereby summoned and required to file with the Clerk of said Court and serve
upon J. L. King, II, of The King Firm, 1603 US HWY 41 N, P. O. Box 746, Tifton, Georgia
31793, attorney for Plaintiff, an answer to the complaint which is herewith served upon you,
within thirty (30) days after service of this summons upon you, exclusive of the day of service.
If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. Further, you are directed to respond to the interrogatories, requests for admission, and
requests to produce filed with the complaint within forty-five (45) days after service of this
summons upon you.
        21ST Day of DECEMBER
                                                2020.




                                                 D/ Clerk`of Stat Court of      inne    ounty
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 4 of 70
                                                                                               E-FILED IN OFFICE - NS
                                                                                              CLERK OF STATE COURT
                                                                                          GWINNETT COUNTY, GEORGIA
                                                                                                    20-C-09139-S1
                                                                                                12/20/2020 8:50 PM

                        THE STATE COURT OF GWINNETT COUNTY
                                                                                          ~     CLERK OF d   &EC eRT
                                  STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                       CIVIL ACTION FILE NO.: 20-C-09139-S1
V.


BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.

                                COMPLAINT FOR DAMAGES

       COMES NOW WALTER GREGORY DAVIS "GREG", (sometimes referred to as

"Plaiiitiff') Plaintiff in the above-styled action and hereby file this Complaint as follows:

                                                  1.

       This is a negligence case involving Plaintiff Greg Davis, which arises out of a crash

occurring on January 9, 2019. On January 9, 2019, Greg Davis was a passenger in a vehicle with

his wife on I-285 in Cobb County. A tractor trailer driven for Best Way Express, Inc. by Chad

Morehead was also being driven on I-285 in Cobb County. Defendant Morehead was following

too closely and crashed into the rear of the vehicle in which Greg Davis was travelling. The

crash severely injured Mr. Davis. The tractor trailer driven by Chad Morehead for Best Way

Express, Inc. was insured by National Interstate Insurance Company.

                                                 2.

       Plaintiff states his intention and desire to bring each and every permissible, proper, and

authorized claim for damages under all Georgia laws. Plaintiffs seek all general, special,
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 5 of 70




compensatory, punitive, consequential, economic, and other damages permitted under Georgia

law.

                                                 3.

        Defendant National Interstate Insurance Company (sometimes referred to as "National

Interstate") is an Ohio corporation and may be served through its registered agent CT

Corporation System, or other officer or agent at the office registered with the Georgia Secretary

of State which office is located at 40 Technology Parkway South, Suite 300, Norcross, Gwinnett

County, Georgia 30092. Defendant National Interstate Insurance Company has been properly

served with sufficient process in this action.

                                                 4.

        Best Way Express, Inc. (sometimes referred to as "Best Way") is an Indiana corporation

and may be served through its registered agent Jay D. Robinson at 10 W. Market St., Ste. 1500,

Indianapolis, IN. Defendant Best Way Express, Inc. has been properly served with sufficient

process in this action.

                                                 5.

        Defendant Chad E. Morehead (sometimes referred to as "Morehead") may be served at

3138 Carmel Ridge Dr., Newton, NC. Defendant Chad E. Morehead has been properly served

with sufficient process in this action.

                                                 C~


        Jurisdiction and venue are proper in this Court as to Defendants pursuant to multiple

authorities, including O.C.G.A. §§ 9-10-31, 14-2-510, Ga. Const. 1983, Art. IV, § II, ¶ IV, and

other applicable law. Defendant National Interstate Insurance Company maintains their

registered office and transacts business in Gwinnett County. As such, venue for all defendants
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 6 of 70




is proper in this Court.

                                                    7.

        At the time of the subject collision, Defendant National Interstate Insurance Company

provided a policy of liability insurance on behalf of Defendants Best Way Express, Inc. and

Chad E. Morehead, pursuant to policy number CAT 0010946 01. Said policy was in effect on

January 9, 2019. Defendant National Interstate is subject to suit by direct action pursuant to

O.C.G.A. §§ 40-1-112 and 40-2-140. As insurer for a motor carrier, Defendant National

Interstate is subject to direct action in this matter.

                                                    E:]

        Jurisdiction and venue are proper as to all defendants.

                                                    9.

        On January 9, 2019, Greg Davis was a passenger in a vehicle on I-285 in Cobb County,

Georgia.



       At or about that time, Chad E. Morehead, driving a tractor-trailer for Best Way Express,

Inc. was traveling on I-285. Defendant Morehead was following too closely and likely speeding

in a commercial tractor trailer owned by Best Way, with the tractor-trailer being operated under

the direction, control and authority of Best Way. The commercial tractor trailer was used to

transport property and had a gross combination weight rating in excess of 10,001 pounds.

                                                   11.

       Defendant Morehead struck the vehicle in which Greg Davis was riding.

                                                   12.

       Greg Davis suffered severe injuries as a result of the wreck.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 7 of 70




                                                 13.

       At all relevant times hereto, Defendant Morehead was acting at the direction and under

the control of Defendant Best Way, was an agent and employee of Defendant Best Way, was

acting within the course and scope of his employment with Best Way and with Best Way's

permission.

                                                 14.

       Defendants Morehead and Best Way are jointly and severally liable to Plaintiff. Further,

Defendant Best Way is liable for the actions of Defendant Morehead under theories of

respondeat stcperior, vicarious liability, and agency principles.

                                                 15.

       Defendant National Interstate is liable for the negligence of Defendants Morehead and

Best Way pursuant to Georgia's direct-action statutes. Defendant National Interstate's policy

"limits", pursuant to pursuant to National Interstate policy number CAT 0010946 01, are fully

applicable to pay any judgment rendered against Defendants Morehead and Best Way.



                                                 16.

       Defendant Morehead's negligence, for which all other Defendants are liable, includes,

but is not limited to: negligently and recklessly operating his vehicle as to block the roadway

pursuant to O.C.G.A. §§ 40-6-390 and 40-6-71, recklessly causing a collision in the roadway,

negligently and recklessly causing serious injury and/or death by vehicle, negligently following

too closely pursuant to O.C.G.A. § 40-6-49, operating the vehicle without proper equipment

pursuant to O.C.G.A. § 40-8-78, and any other acts of negligence that may be proven at trial.

                                                 17.
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 8 of 70




         Defendants Morehead and Best Way violated Federal Motor Carrier Safety Regulations

by, among other things, having deficient safety glazing pursuant to F.M.C.S.R. § 393.60.



         Defendant Chad Morehead failed to operate the subject tractor-trailer with the due care

exercised by individuals in like or similar circumstances. Defendant Chad Morehead further

operated the vehicle in a manner showing a complete disregard for the safety of others, including

Greg Davis.

                                                 fL9

         Defendant Chad Morehead's actions constituted negligence in operating Defendants'

tractor-trailer contrary to the reasonable and safe conditions and circumstances existing at the

time of the collision.

                                                 20.

         Defendant Chad Morehead's actions constituted negligence by engaging in a driving

manner that was ill-timed and improper, causing danger, injuries, damages, and losses to Greg

Davis.

                                                 21.

         At all times mentioned herein, Greg Davis acted with reasonable care under the

conditions and circumstances then existing.

                                                 22.

         At all times mentioned herein, Karen Davis acted with reasonable care under the

conditions and circumstances then existing.

                                                 23.

         At the time of the crash, the tractor and trailer were defective and out of compliance with
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 9 of 70




relevant regulations.

                                                24.

       Defendants Chad Morehead and Best Way were negligent in failing to adhere to routine

and common industry standards regarding operation of the tractor-trailer at issue, including

negligently failing to adequately inspect the tractor-trailer at issue prior to its use, and in

negligently failing to take appropriate precautionary measures and procedures to prevent injuries

to others, including Greg Davis, negligently failing to train employees, agents, including

Defendant Chad Morehead, and failing to ensure the tractor-trailer had proper and non-defective

equipment.

                                                25.

       Prior to and at the time of the collision, Defendant Best Way provided the tractor-trailer

at issue to Defendant Chad Morehead; Best Way knew, or should have known, that Defendant

Chad Morehead had a propensity to drive in an unsafe manner, had unsafe equipment on the

subject tractor-trailer, had not been properly trained, was a safety risk to the general public, and

their negligent retention, supervision, hiring, training, and/or entrustment was a proximate cause

of the collision with Greg Davis and the subsequent severe injuries suffered by Greg Davis.

                                                26.

       Because Defendant Best Way had knowledge of, or in the exercise of reasonable care,

should have had knowledge of the negligence discussed herein and the dangerous condition(s)

created by their actions, Defendant Best Way is liable for the negligent supervision, hiring,

training, and retention of its management, agents, and employees and the entrustment of said

tractor-trailer to said management, agents and employees.

                                                27.
         Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 10 of 70




          Defendant Best Way was negligent in allowing Defendant Chad Morehead to operate the

tractor-trailer involved in the collision with Greg Davis.

                                                 Q]

          Prior to the subject collision, Defendants Best Way through its agents, owners, and/or

employees, knew that Defendant Chad Morehead drove the tractor-trailer (and/or other tractor-

trailers provided by Defendant Best Way) to and from various locations in Georgia as well as to

other destinations.

                                                 29.

          Defendant Best Way was negligent in failing to promulgate and enforce company

policies, procedures, and rules for the protection of the public, including but not limited to Greg

Davis.

                                                 30.

          Defendants failed to adhere to pertinent aspects of Georgia and Federal motor vehicle

laws and regulations.

                                                 31.

          Defendants were and are negligent per se.

                                                 32.

          Defendants were and are responsible for all other acts of negligence as may be shown at

trial.

                                    DAMAGES — GREG DAVIS

                                                 33.

          Greg Davis sustained severe injuries that were directly and proximately caused by the

negligence of the Defendants.
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 11 of 70




                                                34.

        But for the negligence of Defendants, Greg Davis would not have suffered severe

injuries.

                                                35.

        Plaintiff Greg Davis is entitled to recover all elements of damages allowed under Georgia

law, including but not limited to all compensatory, general, special, incidental, punitive,

consequential, and/or other damages permitted. Plaintiff Greg Davis states his intention to seek

all compensatory, special, economic, consequential, punitive, general and all other damages

permissible under Georgia Law to the extent the same can be proven, including, but not limited

to:

a)      Personal injuries;

b)      Past, Present, and Future Pain and suffering;

c)      Disability;

d)      Disfigurement;

e)      Mental anguish, fright, shock, and terror;

f)      Loss of enjoyment of life;

g)      Incidental expenses;

h)      Past, Present, and Future Medical expenses;

        Permanent Injuries;

        Loss of capacity to work;

        Punitive damages pursuant to O.C.G.A. § 51-12-5.1; and

        Consequential damages to be proven at trial.

                                                36.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 12 of 70




       Each of the previously mentioned acts and omissions constitute an independent act of

negligence on the part of Defendants, one or more of which proximately caused the severe

injuries to Greg Davis and damages to him. Defendants are jointly and severally liable for the

severe injuries to Greg Davis and his losses and damages allowed under the laws of the State of

Georgia.

                             APPLICABILITY OF INSURANCE

                                              37.

       Pursuant to the terms and conditions of its policy of insurance and applicable Georgia

law, Defendant National Interstate is liable to Plaintiff and responsible for payment of damages

incurred by Plaintiff as a result of the negligent acts and/or omissions of Defendants Chad

Morehead and Best Way.

                                    PUMTIVE DAMAGES

                                              U:1

       Plaintiffs are entitled to an award of punitive damages because Defendants' actions

showed willful misconduct, malice, fraud, wantonness, oppression, or an entire want of care that

raises the presumption of conscious indifference to consequences and/or a specific intent to

cause harm as defined by O.C.G.A. § 51-12-5.1.

                            ATTORNEYS' FEES AND EXPENSES

                                              Kia

       Plaintiffs are entitled to and do request attorney's fees and the expenses of litigation

because the acts and/or omissions of Defendants Chad Morehead and Best Way show that these

Defendants, as well as their agents, have acted in bad faith in the transactions and dealings

surrounding the accident at issue in this Complaint. These defendants and their agents have been
    Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 13 of 70




stubbornly litigious and have caused Plaintiffs unnecessary expenses so as to entitle Plaintiffs to

the expenses of litigation and attorney's fees as defined by O.C.G.A. § 13-6-11. Defendants and

their agents have acted in bad faith and have forced Plaintiffs to file this lawsuit in order to

receive compensation for the injuries of Greg Davis and all other damages allowed under

Georgia law.

       WHEREFORE, Plaintiff prays for a judgment to be awarded to them and against the

Defendants for the following:

       (a) Process issue as provided by law;

       (b) Plaintiff be awarded actual damages in amounts to be shown at trial from the

       Defendants;

       (c) Plaintiff be awarded past, present, and future damages permitted under Georgia Law

       in an amount to be proven through the evidence at the time of trial for the past, present

       and future;

       (d) Plaintiff Greg Davis be awarded all damages for injuries and all general, special,

       compensatory, economic, punitive, and other allowable damages, including attorneys'

       fees and expenses in accordance with the enlightened conscience of an impartial jury

       from the Defendants and as permitted under Georgia law for the injuries and damages

       sustained by Greg Davis;

       (g) Plaintiff have a trial by jury; and

       (h) Plaintiff have such other relief as this Court deems just and proper.

       TRIAL BY JURY IS HEREBY DEMANDED.

       Respectfully submitted this 20'h day of December, 2020.
    Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 14 of 70




                                            THE KING FIRM


                                            /s/J. L. King-, II
                                            J. L. King, I1
1603 N. U.S. Hwy 41                         Georgia Bar No. 142285
P.O. Box 746                                Attorney for Plaintiffs
Tifton, GA 31794
(229) 386-1376
(229) 386-1377(f)
JL(cDKingTrialLaw.com
        Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 15 of 70
                                                                                           E-FILED IN OFFICE - MB
                                                                                          CLERK OF STATE COURT
                                                                                      GWINNETT COUNTY, GEORGIA
                                                                                                20-C-09139-S1
                                                                                         12/21/2020 12:50 PM

                      THE STATE COURT OF GWINNETT COUNTY
                                                                                      1~ CLERK OF OE 'V
                                                                                                      C&
                                 STATE OF GEORGIA

WALTER GREGORY DAVIS,                         )
                                              )
        Plaintiff,
                                                       CIVIL ACTION FILE NO.:
►i'M

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


        Defendants.
                 PLAINTIFF'S FIRST REOUEST FOR ADMISSIONS
                     TO DEFENDANT CHAD E. MOREHEAD

TO: Chad E. Morehead

        Pursuant to O.C.G.A. 9-11-36, you are hereby required to Answer, in the form provided by

law, the following Requests for Admissions:




         You have been correctly named in the present cause of action insofar as the legal

   designation of names is concerned.

                                                  2.

         You have been properly served as a party defendant.


                                                  3.

         Process is sufficient with regard to you in this case.


                                                  n

         Service of process is sufficient with regard to you in this case.


                                                  5.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 16 of 70




         Gwinnett County State Court has jurisdiction over the subject matter of this case.


                                                 6.

       Gwinnett County State Court has personal jurisdiction over you as a party defendant in

this case.

                                                 7

         Venue is proper in Gwinnett County State Court.

                                                8.

         Plaintiff states a claim upon which relief can be granted.

                                                9.

         Plaintiff has not failed to join a party under O.C.G.A. § 9-1 1-19.

                                                10.

         On January 9, 2019, Defendant Chad E. Morehead was operating a tractor-trailer, and

 Defendant Best Way Express, Inc. owned said tractor-trailer.



         Defendant Chad E. Morehead was driving the tractor-trailer at issue with the

 permission of Defendant Best Way Express, Inc., and in furtherance of the business of Best

 Way Express, lnc. on January 9, 2019, at the time of the collision at issue in this lawsuit.

                                               12.

         Defendant Chad E. Morehead was in the course and scope of his employment with

  Defendant Best Way Express, Inc. at the time of the collision at issue in this case.

                                                13.

         Best Way Express, Inc. operates a business for profit.
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 17 of 70




                                              14.

        Best Way Express, Inc. is a motor carrier.


                                              15.

        Best Way Express, Inc. is a motor carrier for hire.


                                              no

        The Best Way Express, Inc. tractor-trailer that was being driven by Chad E. Morehead

collided with the vehicle occupied by Walter Gregory Davis forming the basis ofthis lawsuit.

                                              17.

        Karen Davis was not contributorily negligent in the incident.

                                               :

        Defendant Chad E. Morehead's actions caused Walter Gregory Davis's injuries.

                                              [4~

        Walter Gregory Davis was not contributorily negligent in the incident.


                                             20.

       Best Way Express, Inc. is responsible for Defendant Chad E. Morehead's actions on

the day of the incident.

                                             21.

       Defendant Chad E. Morehead was being compensated for his work operating a tractor-

trailer on the date of the incident.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 18 of 70




                                                  22.

       Best Way Express, Inc. owned the tractor-trailer Chad E. Morehead was operating at the

time of the collision at issue in this lawsuit.

                                                  23.

       Defendant Chad E. Morehead was operating the tractor-trailer involved in the collision at

issue in this lawsuit with the permission of Defendant Best Way Express, Inc. at the time of the

collision at issue in this lawsuit.

                                                  24.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 was used to transport property.

                                                  25.

       National Interstate Insurance Company has not sent a reservation of rights or otherwise

denied coverage to Chad E. Morehead for the incident which is the basis of this lawsuit.

                                                  26.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 which forms the basis of this lawsuit had a gross combination weight rating of greater than

 10,001 pounds.

                                                         THE KING FIRM


                                                        /s/J. L. Kink, II
                                                        J. L. King, II
1603 N. U.S. Hwy 41                                     Georgia Bar No. 142285
P.O. Box 746                                            Attorney for Plaintiffs
Tifton, GA 31794
(229) 386-1376
(229) 386-1377(f)
JLA KingTrialLaw.com
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 19 of 70
                                                                                          E-FILED IN OFFICE - MB
                                                                                         CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                              20-C-09139-S 1
                                                                                        12/21/2020 12:50 PM

                     THE STATE COURT OF GWINNETT COUNTY
                                                                                     MPLE
                                                                                        YRK OF 94E C         RT
                                STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                     CIVIL ACTION FILE NO.:
V.

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.
                PLAINTIFF'S FIRST REOUEST FOR ADMISSIONS
                  TO DEFENDANT BEST WAY EXPRESS, INC.

TO: Best Way Express, Inc.

       Pursuant to O.C.G.A. 9-11-36, you are hereby required to Answer, in the form provided by

law, the following Requests for Admissions:




        You have been correctly named in the present cause of action insofar as the legal

 designation of names is concerned.

                                                2.

        You have been properly served as a party defendant.


                                                3.

        Process is sufficient with regard to you in this case.


                                                4.

        Service of process is sufficient with regard to you in this case.


                                                5.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 20 of 70




         Gwinnett County State Court has jurisdiction over the subject matter of this case.


                                                6.

       Gwinnett County State Court has personal jurisdiction over you as a party defendant in

this case.

                                                 7

         Venue is proper in Gwinnett County State Court.

                                                8.
         Plaintiffs state a claim upon which relief can be granted.

                                                9.

         Plaintiffs have not failed to join a party under O.C.G.A. § 9-1 1-19.

                                                Ell

         On January 9, 2019, Defendant Chad E. Morehead was operating a tractor-trailer, and

 Defendant Best Way Express Inc., Company owned said tractor-trailer.



         Defendant Chad E. Morehead was driving the tractor-trailer at issue with the

 permission of Defendant Best Way Express, Inc., and in furtherance of the business of Best

 Way Express, Inc. on January 9, 2019, at the time of the collision at issue in this lawsuit.

                                               12.

         Defendant Chad E. Morehead was in the course and scope of his employment with

 Defendant Best Way Express, Inc. at the time of the collision at issue in this case.

                                                13.

         Best Way Express, Inc. operates a business for profit.


                                                14.
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 21 of 70




        Best Way Express, Inc. is a motor carrier.


                                              15.

        Best Way Express, Inc. is a motor carrier for hire.


                                              16.

        Best Way Express, Inc. trailer that was being pulled by Defendant Best Way Express

Inc. collided with the vehicle occupied by Walter Gregory Davis forming the basis of this

lawsuit.

                                              17.

        Karen Davis was not contributorily negligent in the incident.

                                               :

        Defendant Best Way Express, Inc.'s actions caused Walter Gregory Davis's injuries.

                                              19.

        Walter Gregory Davis was not contributorily negligent in the incident.


                                             20.

       Best Way Express, Inc. is responsible for Defendant Chad E. Morehead's actions on

the day of the incident.

                                             21.

      Best Way Express, Inc.'s actions caused Walter Gregory Davis's injuries.


                                             22.

       Defendant Chad E. Morehead was being compensated for his work operating a tractor-

trailer on the date of the incident.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 22 of 70




                                               23.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 was used to transport property.

                                               24.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 had a gross combination weight rating of greater than 10,001 pounds.

                                               25.

       Defendant Chad E. Morehead was operating the tractor-trailer involved in the collision at

issue in this lawsuit with the permission of Defendant Best Way Express, Inc. at the time of the

collision at issue in this lawsuit.

                                               26.

       National Interstate Insurance Company has not sent a reservation of rights or otherwise

denied coverage to Best Way Express, Inc. for the incident which is the basis of this lawsuit.

                                                         THE KING FIRM


                                                         /s/J. L. KinQ, II
                                                         J. L. King, II
1603 N. U.S. Hwy 41                                      Georgia Bar No. 142285
P.O. Box 746                                             Attorney for Plaintiffs
Tifton, GA 31794
(229) 386-1376
(229) 386-1377(f)
JLna,KingTrialLaw.com
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 23 of 70
                                                                                           E-FILED IN OFFICE - MB
                                                                                          CLERK OF STATE COURT
                                                                                      GWINNETT COUNTY, GEORGIA
                                                                                                20-C-09139-S1
                                                                                         12/21/2020 12:50 PM

                     THE STATE COURT OF GWINNETT COUNTY
                                STATE OF GEORGIA                                      ffdL~V~ aE C~d
WALTER GREGORY DAVIS,

       Plaintiff,
                                                     CIVIL ACTION FILE NO.:
V.

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.
              PLAINTIFF'S FIRST REOUEST FOR ADMISSIONS
                   TO DEFENDANT NATIONAL INTERSTATE
                          INSURANCE COMPANY

TO: National Interstate Insurance Company

       Pursuant to O.C.G.A. 9-11-36, you are hereby required to Answer, in the form provided by

law, the following Requests for Admissions:




         You have been correctly named in the present cause of action insofar as the legal

 designation of names is concerned.

                                                2.

        You have been properly served as a party defendant.


                                                3.

        Process is sufficient with regard to you in this case.


                                                4.

        Service of process is sufficient with regard to you in this case.


                                                5.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 24 of 70




         Gwinnett County State Court has jurisdiction over the subject matter of this case.


                                                 6.

       Gwinnett County State Court has personal jurisdiction over you as a party defendant in

this case.

                                                 7.

         Venue is proper in Gwinnett County State Court.

                                                 8.

         Plaintiff states a claim upon which relief can be granted.

                                                9.

         Plaintiff has not failed to join a party under O.C.G.A. § 9-1 1-19.

                                                ]0.

         On January 9, 2019, Defendant Chad E. Morehead was operating a tractor-trailer, and

 Defendant Best Way Express, Inc. owned said tractor-trailer.



        Defendant Chad E. Morehead was driving the tractor-trailer at issue with the

 permission of Defendant Best Way Express, Inc., and in furtherance of the business of Best

 Way Express, Inc. on January 9, 2019, at the time of the collision at issue in this lawsuit.

                                               12.

         Defendant Chad E. Morehead was in the course and scope of his employment with

 Defendant Best Way Express, Inc. at the time ofthe collision at issue in this case.

                                                13.

         Best Way Express, Inc. operates a business for profit.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 25 of 70




                                               14.

         Best Way Express, Inc. is a motor carrier.


                                               15.

         Best Way Express, Inc. is a motor carrier for hire.


                                               16.

         The Best Way Express, Inc. tractor-trailer that was being driven by Chad E. Morehead

 collided with the vehicle occupied by Walter Gregory Davis forming the basis ofthis lawsuit.

                                               17.

         Karen Davis was not contributorily negligent in the incident.

                                              18.

       Defendant Chad E. Morehead and Best Way Express, Inc.'s actions caused Walter

Gregory Davis's injuries.


                                              19.

        Walter Gregory Davis was not contributorily negligent in the incident.


                                              20.

        Best Way Express, Inc. is responsible for Defendant Chad E. Morehead's actions on

 the day of the incident.

                                              21.

        Defendant Chad E. Morehead was being compensated for his work operating a tractor-

trailer on the date of the incident.
       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 26 of 70




                                                  22.

       Best Way Express, Inc. owned the tractor-trailer Chad E. Morehead was operating at the

time of the collision at issue in this lawsuit.

                                                  23.

       Defendant Chad E. Morehead was operating the tractor-trailer involved in the collision at

issue in this lawsuit with the permission of Defendant Best Way Express, Inc. at the time of the

collision at issue in this lawsuit.

                                                  24.

       You provided insurance coverage for Defendants Chad E. Morehead and Best Way

Express, Inc. which covers the incident described in the complaint.

                                                  25.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 was used to transport property.

                                                  26.

       You do not claim a coverage defense for the incident described in the complaint.

                                                  27.

         The tractor-trailer driven by Defendant Chad E. Morehead at the time of the incident

 which forms the basis of this lawsuit had a gross combination weight rating of greater than

 10,001 pounds.

                                                         THE KING FIRM


                                                        /s/J. L. KinLr, II
                                                        J. L. King, II
1603 N. U.S. Hwy 41                                     Georgia Bar No. 142285
P.O. Box 746                                            Attorney for Plaintiffs
Tifton, GA 31794
(229) 386-1376
(229) 386-1377(f)
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 27 of 70




JL(d,)KiuTrialLaw.com
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 28 of 70
                                                                                          E-FILED IN OFFICE - MB
                                                                                         CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                              20-C-09139-S1
                                                                                        12/21/2020 12:50 PM

                       THE STATE COURT OF GWINNETT COUNTY                                      ~~                  ,
                                                                                     ~~         OF d   'EeV
                                                                                                          CPR
                                 STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                   CIVIL ACTION FILE NO.:
V.                                                                                                       /

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.

                                   FILING CERTIFICATE

       THE UNDERSIGNED, as attorney for the plaintiffs in the above-styled civil action, and

pursuant to State Court Rule 5.2, shows that on the date designated below he filed to be served,

along with the complaint, the following:

       1.      Plaintiffs' First Requests for Admission to Defendant Best Way Express,

               Inc.;

       2.      Plaintiffs' First Requests for Admission to Defendant National Interstate

               Insurance Company;

       3.      Plaintiffs' First Requests for Admission to Defendant Chad E. Morehead;

       4.      Plaintiffs' First Continuing Interrogatories to Defendant Best Way Express,

               Inc.;

       5.      Plaintiffs' First Continuing Interrogatories to Defendant National Interstate

               Insurance Company;

       6.      Plaintiffs' First Continuing Interrogatories to Defendant Chad E. Morehead;

       7.     Plaintiffs' First Requests for Production and Notice to Produce Documents to
Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 29 of 70




         Defendant Best Way Express, Inc.;

 8.      Plaintiffs' First Requests for Production and Notice to Produce Documents to

         Defendant National Interstate Insurance Company;

 9.      Plaintiffs' First Requests for Production and Notice to Produce Documents to

         Defendant Chad E. Morehead;

         Respectfully submitted this 20`h day of December, 2020.




                                                            THE KING FIRM


                                                           /s/ J. L. Kinz, II
                                                           J. L. King, II
      1603 N. U.S. Hwy 41                                  Georgia Bar No. 142285
      P.O. Box 746                                         Attorney for Plaintiffs
      Tifton, GA 31794
      (229) 386-1376
      (229) 386-1377(f)
      JL a,KingTrialLaw.com
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 30 of 70




                       THE STATE COURT OF GWINNETT COUNTY
                                 STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                     CIVIL ACTION FILE NO.:
V.

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.



   PLAINTIFFS' FIRST CONTINUING INTERROGATORIES TO DEFENDANTS
BEST WAY EXPRESS. INC. and NATIONAL INTERSTATE INSURANCE COMPANY


TO:    DEFENDANTS
       Best Way Express, Inc. and
       National Interstate Insurance Company

       Pursuant to O.C.G.A. § 9-11-26 et seq., Plaintiffs hereby request that the Defendants

respond separately in writing and under oath, to the following interrogatories as provided by law,

with a copy of the responses being served upon the undersigned counsel of record for the Plaintiffs

at The King Firm, LLC, 1603 N. U. S. Hwy. 41 Tifton, Georgia, 31794.

       Please include the text of each question/request prior to each response. Plaintiffs will do

the same in response to Defendants' discovery requests. To facilitate this, Plaintiffs will also

provide an electronic copy of this discovery upon request.

                            DEFINITIONS AND INSTRUCTIONS

A.     These interrogatories shall be deemed continuing to the extent permitted by O.C.G.A. § 9-

H-26, et seq., so as to require each Defendant to serve upon all parties supplemental answers if
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 31 of 70




Defendant or its attorneys obtain further information between the time the answers are served and

the time of trial.

B.      "Document," whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without

limitation originals or, if such are not available, true copies, including copies of documents,

videotapes, computer data, and sound material.

C.      "Person" means any natural person, corporation, partnership, association, governmental

entity, agency, group, organization, etc.

D.      These Interrogatories shall be deemed continuing and you are required to supplement or

amend any prior response if the persons or entity to whom these Interrogatories are addressed

ascertains any change, different or added fact, condition or circumstances or there be any other

witness(es) or evidence. Each Interrogatory is addressed to the personal knowledge of each

Defendant, as well as to the knowledge and information of Defendants' attorneys, investigators,

agents, insures, employees, and other representatives. If Defendant is unable to answer a question

completely, the question should be answered as fully as possible. When a question is directed to

Defendant or "you," the question is also directed to each of the aforementioned persons.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 32 of 70




E.     You are requested not to respond to Interrogatories by referring to the responses to other

Interrogatories or by adoption, since some of the Interrogatories may be introduced into

evidence and should be, for this purpose, complete in themselves.

                                     INTERROGATORIES

                                                  1.

       Identify the persons or entities that in any way owned the tractor-trailer referred to in the

Complaint at the time of the subject wreck. If the ownership changed at any time since said

occurrence, please identify every subsequent person or entity.

                                                  2.

       State the factual basis for your assertions, if any, that this Court lacks jurisdiction or venue

over Defendant(s), that there has been an insufficiency of process of service of Plaintiffs'

Complaint, and/or that there has been an insufficiency of service of process upon the Defendant(s).

                                                 3

       State whether Defendant Chad E. Morehead was acting within the course and scope of his

employment with Defendant Best Way Express, Inc., at the time of the incident at issue. If you

claim Defendant Chad E. Morehead was not acting within the course and scope of his employment

with Defendant Best Way Express, Inc., please detail the basis of your denial.

                                                 H

       State the name and address of any potential parry to this lawsuit, not already a party, and

state your claims and reasons for same.

                                                 5.

       Please state the owner of the tractor-trailer involved in the subject incident. Please explain

the circumstances that the vehicle came into the possession of the operator, the purpose for which
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 33 of 70




the tractor-trailer was being used, and its destination.

                                                   r;1


                            (To Defendants' Best Way Express Inc. only.)

        If you have ever been a Defendant in a lawsuit involving personal injuries in Georgia,

identify the person(s) involved, give the style and number of the case, the nature of the litigation,

and the court before which the suit was filed.

                                                   7.

        State specifically and in detail when, where, and how you claim the occurrence happened

that is the basis of this lawsuit.

                                                   8.

        Identify all United States statutes, state statutes, city ordinances, county ordinances, and all

other governmental laws, rules, or regulations which you admit Chad Morehead violated with

respect to the incident giving rise to this lawsuit.

                                                   L•a

        Give the name, address, and telephone number of all persons that to you or your

representative's knowledge, information, or belief were eyewitnesses to the incident giving rise to

this lawsuit or have knowledge of any fact or circumstance regarding the incident giving rise to

this lawsuit.

                                                 10.

        State the name, address, and employer of all persons that to your knowledge, information,

or belief have investigated any aspect of the occurrence that is the subject of this litigation, and

indicate whether or not each has made a written record of the investigation or any part thereof.

                                                  11.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 34 of 70




        State the name and address of all expert witnesses or professional consultants retained or

consulted by you or on your behalf to make an evaluation or investigation of the cause of the

occurrence giving rise to this lawsuit or the damages sustained by Plaintiff. This request includes

each expert expected to testify at trial and state the subject matter the expert is expected to testify

about, the substance of the facts and opinions to which the expert is expected to testify, and give a

summary of the grounds for each opinion. See 0 C.G.A. § 9-11-26(b)(4)(A)(i). Please note that

this Interrogatory applies to all expert witnesses, including all practitioners of the healing arts.

                                                  12.

       With regard to each statement (oral, written, recorded, court or deposition transcript, etc.)

taken from any person with knowledge relevant to this lawsuit, please state the name of each

person giving each statement, the name and address of the person or entity taking each statement,

the date each statement was taken, and the name and address of each person having possession,

custody, or control of each statement.

                                                  13.

       Identify with specificity any accident or incident involving personal injuries that Defendant

Chad E. Morehead has been involved, either before or after the incident that is the subject matter

of this litigation, including the date, time, and place of occurrence, the name, address and telephone

number of all parties involved in said accident, the address of the investigating police department,

personal injuries, if any, claimed in such accident and a short description of how the accident

occurred.

                                                 14.

       Describe with particularity all photographs, charts, diagrams, videotapes, documents,

illustrations, and/or other tangible items, of any person, place, or thing involved in this lawsuit,
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 35 of 70




giving the date each was made and the name and address of the person(s) with possession, custody,

or control of each item. (NOTE: You need not describe any document that was produced and

specifically listed as having been produced in your responses to Plaintiffs' first request for

production of documents.)

                                                   15.

        State the substance of each conversation you have had with any representative or family

member of Karen Davis and Walter Gregory Davis at any time.

                                                   16.

       For the date of the incident that is the subject of this lawsuit, state the times that Defendant

Chad E. Morehead went to work and the times he quit work on that date, and on each of the

previous seven (7) days.

                                                   17.

       State the point of origin, the destination, the reason for the trip, and at whose request

Defendant Chad E. Morehead was pulling Defendant Best Way Express Inc. trailer at the time of

the incident described in Plaintiffs' Complaint.

                                                   [E:1

       If Defendant Chad E. Morehead has ever been given a citation for traffic offenses or a work

reprimand preceding the incident that is the subject of this lawsuit, please state the date and place

where the citation(s) or reprimands were issued and the disposition(s) of each.

                                                   19.

       State the make, year, weight and model of Defendant Best Way Express Inc. tractor-trailer

involved in the incident, and please identify the last date preceding the incident that the tires were

replaced or repaired on the trailer, and please identify all mechanical repairs or services to the
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 36 of 70




equipment preceding the crash.

                                                 20.

       Has Defendant Chad E. Morehead's driver's license ever been suspended, canceled,

revoked, or does it contain any restrictions of any sort in the past, at the time of the incident, or

after the incident forming the basis of Plaintiffs' Complaint? If yes, please provide the details

regarding the suspension, cancellation, revocation, or restrictions to said drivers license.

                                                 21.

       State the factual basis for each defense that you assert in this action.

                                                 22.

       If you contend that Karen Davis or Greg Davis acted, or failed to act, in a manner as to

cause or contribute to the occurrence made the basis of this suit, please set forth each and every

fact or act upon which your contention is based.

                                                 23.

       For each insurance agreement that may be liable to satisfy part or all of a judgment that

may be entered in this action or to indemnify or reimburse you for payments made to satisfy this

judgment, please state the name and address of each insurer, the amount of coverage available to

satisfy such a judgment, and any conditions upon which the insurer has purported to reserve its

rights to decline coverage.

                                                 24.

       Identify any and all documentary or other tangible evidence, not previously identified or

produced, which you believe demonstrates and/or supports facts relevant to the claims and/or

defenses in this case.

                                                 25.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 37 of 70




       Identify all policies and procedures in effect to supervise and regulate drivers of Defendant

Best Way Express, Inc., vehicles, and trailers to determine their ability to safely operate and

maintain such vehicles.

                                                  26.

       Did you make a determination as to whether this incident was preventable by or chargeable

to Defendant Chad E. Morehead? If so, please state your determination and the reasons therefore.

                                                  27.

       As to each statement or report, written, taped or otherwise, which has been made by any

person concerning the occurrence complained of, please describe each such statement or report,

giving as to each such statement or report the name of the person giving such statement or report,

the date of same and the present location of such statement or report, or any copy thereof.

                                                   :

       If you, your attorney, your insurance carrier, or anyone acting on your or their behalf, have

or know of any photographs, motion pictures, maps, drawings, diagrams, measurements, surveys

or other descriptions concerning the events and happenings alleged in the Complaint, scene of the

accident, the area, or persons, or vehicles involved made either before, after or at the time of the

event in question, as to each such item, state:

       a)      what each such item purports to show, illustrate or represent;

       b)      the date it was made or taken; and

       c)      the names and address of the person having custody of such item.

                                                  29.

       Do you know of any test(s), experiment(s), or accident reconstruction(s) that in any way

illustrate or demonstrate either the manner of the occurrence or any contributing cause of the
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 38 of 70




occurrence? If so, state the full name, address, and telephone numbers of any person performing

such test(s), experiment(s), or reconstruction(s), and provide a summary of any findings.

                                                  ul
        State the date(s) authorization and permission were given to Defendant Chad E. Morehead

to drive the subject truck and pull the subject trailer.

                                                  31.

       Detail each and every arrangement or agreement between Defendant Chad E. Morehead

and Defendant Best Express Way, Inc. or any other individual or entity under which Defendant

Chad E. Morehead was performing services at the time of the subject incident.

                                                  32.

       State the date and time of each and every inspection of Defendant Best Way Express, Inc.'s

tractor-trailer at issue prior to the subject incident. For each inspection, detail how the inspection

was performed, identify who was present, and the results of the inspection.

                                                  33.

       State the names, addresses, and job positions of all operations and/or transportation

managers who were either working at the time of this incident or have knowledge of this incident.

                                                  34.

       Provide the present location of Defendant Best Way Express Inc. truck and trailer involved

in this incident, state whether it has been altered or repaired following the incident, and identify

the nature of the alteration or repairs, the person or entity who made such alterations or repairs,

and any documentation regarding such alteration or repairs

                                                  35.

       State whether Defendant Chad E. Morehead received any verbal or written disciplinary
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 39 of 70




action as a result of the incident at issue, and if so, please state the nature of the discipline, identify

all persons with knowledge of the disciplinary action, and the result of such action.

                                                    36.

        Identify whether the tractor-trailer driven by Defendant Chad E. Morehead was equipped

with any monitoring or recording devices (i.e., a"black box") at the time of the incident at issue,

and if so, please identify all documents generated there from.

                                                    37.

        Was Defendant Chad E. Morehead given a drug and/or alcohol test following the collision

at issue? If so, please identify the facility or agency that performed the testing, the results of such

testing, and identify all documents generated therefrom.

                                                    38.

        State whether Defendants Chad E. Morehead and Best Way Express, Inc. conducted a pre-

trip inspection on the tractor-trailer at issue prior to the collision that forms the basis of this lawsuit,

and if so, please state the date and time of the inspection, identify all documents prepared during

such inspection, the location of those documents, and identify all persons and entities with

knowledge of such inspection.

                                                    39.

        State whether Chad E. Morehead was required to and did maintain a daily log, multi-day

log, or other form of logging or recording trips and times for the months of October 2018,

November 2018, December 2018, and January 2019 as well as provide all information as to the

person who has custody of such documents.

                                                    40.

                         (To Defendant National Interstate Company Only.)
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 40 of 70




       To the extent you claim the insurance policy and coverage provided by you to the

defendants is not applicable to any of plaintiff's claims alleged in the complaint, please state the

reasons for your contentions.

                                                             Respectfully submitted,

                                                             THE KING FIRM


                                                             /s/J. L. Kinz II
                                                             J. L. King, II
1603 N. U.S. Hwy 41                                          Georgia Bar No. 142285
P.O. Box 746                                                 Attorney for Plaintiff
Tifton, GA 31794
(229)386-1376
(229) 386-1377(f)
JLAKingTrialLaw.com
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 41 of 70




                        THE STATE COURT OF GWINNETT COUNTY
                                  STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                      CIVIL ACTION FILE NO.:
V.

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.


               PLAINTIFF'S FIRST REQUESTS FOR PRODUCTION AND
                NOTICE TO PRODUCE DOCUMENTS TO DEFENDANTS


TO:    DEFENDANT BEST WAY EXPRESS, INC.
       DEFENDANT NATIONAL INTERSTATE INSURANCE COMPANY

       Pursuant to O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-13-27, et seq., plaintiffs hereby

request that the defendant respond as provided by law, with a copy of the responses being served

upon the undersigned counsel of record for the plaintiff at The King Firm, P.O. Box 746, Tifton,

GA 31793.

                            DEFINITIONS AND INSTRUCTIONS

       A. This request for production of documents and notice to produce shall be deemed

continuing to the extent permitted by O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-13-27, et

seq., so as to require defendant to serve or produce upon all parties supplemental answers or

documents if defendant or his attorneys obtain further information between the time the answers

are served and the time of trial. Plaintiff also requests that defendant produce the originals of each

document at trial and any deposition of defendant or his agents or employees.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 42 of 70




        B. "Document," whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without

limitation originals or, if such are not available, true copies, including copies of documents,

videotapes, computer data, and sound material.

        C. Person" means any natural person, corporation, partnership, association, governmental

entity, agency, group, organization, etc.

        D. If a requested document is no longer in your possession, custody or control, please

identify the document with specificity.

        E. If you object to part of a request, please identify an_y documents withheld. If you object

to the scope or time period of the request, please answer the request for the scope or time period

you believe is appropriate.

       F. If you assert the attorney-client privilege or work-product exclusion as to any document

requested by any of the following specific requests, please identify the document in sufficient

detail to permit the Court to reach a determination in the event of a Motion to Compel.

                                REQUEST FOR PRODUCTION

       Each Defendant is requested to produce and identify each of the following:

                                                  1.

       All accident reports, documents, photographs, charts, diagrams, videotapes, and other

illustrations of any person, place, or thing involved in this lawsuit including but not limited to the

scene of the incident where the incident is alleged to have occurred, any instrumentality alleged to

have caused the alleged damages, damaged parts of any vehicle or equipment, or any other relevant

event or thing that is the subject of Plaintiff's Complaint.

                                                  9
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 43 of 70




       Copies of any and all statements, whether recorded, oral, or otherwise, in your control or

obtained on your behalf.

                                                  3.

       All documents evidencing, reflecting, relating to, or constituting any communication be-

tween Defendants and Plaintiff or any third person or entity relating to the incident or matters

involved in this lawsuit, including without limitation all correspondence, letters, notes, tapes,

memoranda, and any other evidence of communications that in any way relates to this incident.

                                                  4.

       The original or a certified true and accurate copy of the declaration sheet or coverage page

and all applicable insurance policies that may provide coverage or benefits to the Defendants in

connection with this occurrence. (This request seeks each and every policy that may provide

coverage in any amount).

                                                  5.

       Copies of any and all transcripts from any investigation, hearing or any judicial or quasi-

judicial hearing or investigation relating to the incident giving rise to this Complaint.

                                                  6.

       Copies of the entire file, bills, all reports, memoranda or notes from any expert who has

investigated any aspect or element of the subject incident or who you intend to call as a witness.

                                                  7.

       The complete personnel file of Defendant Chad Morehead.



       Defendant Chad Morehead's complete driver qualification file.

                                                  9.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 44 of 70




        All maintenance and repair records on the tractor-trailer involved in this incident, including

the vehicle maintenance file and all documents created as a result of the incident in question. (This

request also includes all documents, purchase invoices, repair estimates, previous damage, repair

or maintenance documents, appraisals, property damage reports, daily vehicle condition report or

inspection report, annual inspection report(s), or any tangible evidence pertaining to the upkeep of

the motor vehicle involved in the occurrence which is the subject matter of this civil action.)

                                                  10.

        All documents evidencing, reflecting, and/or relating to any damage or expenses that you

received, incurred, or obtained as a result of this incident, including copies of any and all repair

estimates or other statements reflecting any value and/or the extent of the damage to your motor

vehicle or equipment at issue.

                                                  11.

        Each document submitted by you, or received from the police, the Federal Motor Carrier

Safety Administration, Department of Transportation or any other entity investigating this

incident.

                                                  12.

        All policies or procedures regarding the inspection and maintenance of the involved

tractor-trailer, and any inspection records of the involved tractor-trailer.

                                                  13.

        Any and all documents in any way pertaining to Defendant Chad Morehead reflecting or

regarding his driver log books, driver's qualification file, personnel file, drug or alcohol tests,

driver trip reports, driver trip envelopes, incidents reports for this incident, and any other collisions

involving Defendant Chad Morehead, his driving history, drug tests, hours of service, record of
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 45 of 70




duty status, orders for the trip at issue in this case, hours of service for the preceding two weeks,

and documents regarding the operation of Defendant Best Way Express, Inc.'s equipment.

                                                  14.

         Any and all documents required to be maintained by the FMSCA, DOT/CFR regulations,

or Georgia's motor vehicle laws, as it relates to Defendant Chad Morehead or the tractor-trailer at

issue.

                                                  15.

         Copies of all company policies and procedures pertaining to the operation of Defendant

Best Way Express, Inc.'s Company's or equipment and any policies and procedures that in any

way apply to, cover, or govern Defendant Chad Morehead's employment. This is to include any

driver's manuals, guidelines, rules and/or regulations given to drivers.

                                                  ffel

         Copies of all work orders, daily loads, and/or work reports for December 26, 2018 through

January 9, 2019, as it relates to the Defendant Chad Morehead including the trip that is the subject

of this incident.

                                                  17.

         Copies of all documents or complaints for all personal injury claims or litigation involving

injuries resulting from a collision involving one of Defendant Best Way Express, Inc.'s vehicles

or Defendant Chad Morehead in the five years prior to January 9, 2019 including the incident

register maintained by the motor carrier as required by federal law for the one-year period and five

years preceding the incident — to also include this wreck.

                                                  18.

         All documents that you receive in response to your Requests for Production of Documents
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 46 of 70




to nonparties.

                                                 19.

        Any and all documents identified, referenced, or used to answer any of Plaintiff s discovery

or supporting or relating to Plaintiff s or Defendants' contentions of negligence.

                                                 20.

        All books, documents, and/or other tangible things that prove, support, or constitute

evidence of any facts or circumstances upon which you base the allegations in the Answer or issues

of liability.

                                                 21.

        The certificate of title, and/or other proof of ownership, for the vehicle involved in the

wreck that is the subject matter of this civil action including all documents related to the purchase,

sale, conversion or modification of both the tractor and trailer involved in this incident.

                                                 22.

        Any and all documents that support your allegations, if any, that this Court lacks jurisdic-

tion over any Defendant, that there has been an insufficiency of process of service of Plaintiff's

Complaint, and/or that there has been an insufficiency of service of process upon any Defendant.

                                                 23.

        Copies of any and all reports, interoffice memoranda, or other documents relating to

matters that are the subject of this Complaint including any document involving the wreck.

                                                 24.

        Copies of all pre-trip inspection reports for the involved vehicle for the three months prior

to the subject wreck.

                                                 25.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 47 of 70




       A copy of Defendant Chad Morehead's cell phone bill which reflects any calls made on

January 8-9, 2019.

                                                26.

       Any and all reports, memos, notes, call logs, messages, letters, memoranda, or other doc-

uments detailing any calls or complaints you have received from motorists or any other person

(including internal company complaints) regarding Defendant Chad Morehead. By way of

example, and not limitation, if the motor vehicle at issue displays a telephone number for motorists

to call concerning the operation of the vehicle in question (a "How's my driving?" number), please

produce any documents generated as a result of any calls or complaints received by Defendants.

                                                27.

       Any and all documents generated or downloaded from any black box, Qualcomm,

computer, or other electronic recording device on the motor vehicle at issue.

                                                28.

       Any DOT or PSC reports, memos, notes, or correspondence concerning the truck driver

or the vehicle involved in the incident.

                                                29.

       Any downloadable electronic data from the vehicle's engine regarding the speed of the

vehicle or the operation of the vehicle for the six month period preceding the incident and

including the incident itself.

                                                30.

       The carrier agreement, billing documents, or any document regarding the driver and/or

trucking company being hired for the event at issue.

                                                31.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 48 of 70




       All              in any way related to the relationship between Chad Morehead (and any

entity connected to Chad Morehead) and Best Way Express, Inc. including all payments made to

Chad Morehead pr any other entity connected to Chad Morehead.

                                                 32.

       Copies oi ' all medical records and bills you have for Walter Gregory Davis.

                                                 33.

       I:~frol!:'.      identified in your answers to interrogatories.

                                                 34.

                       (To Defendant National Interstate Insurance Company

                                                Only.)

       Any and 'all documents you contend support a contention that you do not have coverage

for any portion of the damages claimed in the complaint up to your policy limits.

       You are hereby requested to comply with said code section by producing and permitting

the Plaintiff's attorney to inspect and copy the documents requested. In lieu of appearance at a
                                            Q
document production, you may instead mail true and accurate copies of all documents or evidence

to The King Firm, P.O. Box 746, Tifton, GA 31793.

                                                              Respectfully submitted,



                                                              THE KING FIRM


                                                              /s/J. L. King, II
                                                              J. L. King, II
1603 N. U.S. HN y 41                                          Georgia Bar No. 142285
P.O. Box 746                                                  Attorney for Plaintiff
Tifton, GA 317S
(229)386-1376
(229) 386-1377(
   Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 49 of 70




JLRKingTrialLlw.com

            I
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 50 of 70




                        THE STATE COURT OF GWINNETT COUNTY
                                  STATE OF GEORGIA

WALTER GRE;GORY DAVIS,

        Plaintiff                              )
                                               )       CIVIL ACTION FILE NO.:
V.                                             )
                                              )
BEST WAY EXPRESS, INC.,        )
NATIONAL INITERSTATE INSURANCE )
COMPANY, apd CHAD E. MOREHEAD, )


        Defenda~ts.




                PLAINTIFFS' FIRST REQUESTS FOR PRODUCTION AND
                 NOTICE TO PRODUCE DOCUIVIENTS TO DEFENDANT

TO:     DEFENDANT CHAD E. MOREHEAD

        Pursuan to O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-13-27, et seq., plaintiffs hereby
                I
request that the defendant respond as provided by law, with a copy of the responses being served

upon the undersigned counsel of record for the plaintiff at The King Firm, LLC, P.O. Box 746,

Tifton, GA 31793.

                             DEFINITIONS AND INSTRUCTIONS

       A. Thi request for production of documents and notice to produce shall be deemed

continuing to the extent permitted by O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-13-27, et

seq., so as to require defendant to serve or produce upon all parties supplemental answers or

documents if defendant or his attorneys obtain further information between the time the answers

are served and the time of trial. Plaintiff also requests that defendant produce the originals of each

document at trial and any deposition of defendant or his agents or employees.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 51 of 70




        B. "Do           " whether singular or plural, means documents and other tangible things

defined in the b        sense permitted by the Georgia Civil Practice Act and shall include without

limitation origi      or, if such are not available, true copies, including copies of documents,

videotapes, con        data, and sound material.

        C. Persc " means any natural person, corporation, partnership, association, governmental

entity, agency,        organization, etc.

        D. If a                document is no longer in your possession, custody or control, please

identify the doc       with specificity.

        E. If vo object to part of a request, please identify any documents withheld. If you object

to the scope or time period of the request, please answer the request for the scope or time period

you believe is ap,propriate.

       F. If you assert the attorney-client privilege or work-product exclusion as to any document

requested by any of the following specific requests, please identify the document in sufficient

detail to permit the Court to reach a determination in the event of a Motion to Compel.

                                   REQUEST FOR PRODUCTION

       Each Defendant is requested to produce and identify each of the following:



       All acciqent reports, documents, photographs, charts, diagrams, videotapes, and other

illustrations of ariy person, place, or thing involved in this lawsuit including but not limited to the

scene of the          where the incident is alleged to have occurred, any instrumentality alleged to

have caused the          damages, damaged parts of any vehicle or equipment, or any other relevant

event or thing     is the subject of Plaintiffs' Complaint.

                                                   2.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 52 of 70




       Copies of any and all statements, whether recorded, oral, or otherwise, in your control or

obtained on vour, behalf.

                                                 3.

       All docuinents evidencing, reflecting, relating to, or constituting any communication be-

tween Defendant and Plaintiff or any third person or entity relating to the incident or matters

involved in this lawsuit, including without limitation all correspondence, letters, notes, tapes,

memoranda, andl any other evidence of communications that in any way relates to this incident.

                                                 4.

       The original or a certified true and accurate copy of the declaration sheet or coverage page

and all applicab e insurance policies that may provide coverage or benefits to the Defendants in

connection with this occurrence. (This request seeks each and every policy that may provide

coverage in any amount).

                                                  61

       Copies of any and all transcripts from any investigation, hearing or any judicial or quasi-

judicial hearing or investigation relating to the incident giving rise to this Complaint.

                                                  W

       Copies of the entire file, bills, all reports, memoranda or notes from any expert who has

investigated any ~aspect or element of the subject incident or who you intend to call as a witness.

                                                  7.

       Copies of any and all prescriptions given to you by any doctor from January 9, 2018

through January 130, 2019.



                 [t Chad E. Morehead's complete driver qualification file.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 53 of 70




                                                     Ga

        All maintenance and repair records on the tractor-trailer involved in this incident, including

the vehicle maint!enance file and all documents created as a result of the incident in question. (This
                  I
request also inclt4des all documents, purchase invoices, repair estimates, previous damage, repair

or maintenance documents, appraisals, property damage reports, daily vehicle condition report or

inspection report, annual inspection report(s), or any tangible evidence pertaining to the upkeep of

the motor vehicl involved in the occurrence which is the subject matter of this civil action.)

                                                    10.

        All docu -nts evidencing, reflecting, and/or relating to any damage or expenses that you

received, incurri       or obtained as a result of this incident, including copies of any and all repair

estimates or oth        statements reflecting any value and/or the extent of the damage to your motor

vehicle or equip           at issue.

                                                    11.

        Each doc             submitted by you, or received from the police, the Federal Motor Carrier

Safety Adminis                Department of Transportation or any other entity investigating this

incident.

                                                    12.

        All polic ies or procedures regarding the inspection and maintenance of the involved

tractor-trailer, ai d any inspection records of the involved tractor-trailer.

                                                    13.

        Any and all documents in any way pertaining to Defendant Chad E. Morehead reflecting
                    l

or regarding his driver log books, driver's qualification file, personnel file, drug or alcohol tests,

driver trip report,~, driver trip envelopes, incidents reports for this incident, and any other collisions
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 54 of 70




involving Defendant Chad E. Morehead, his driving history, drug tests, hours of service, record of

duty status, orders for the trip at issue in this case, hours of service for the preceding ten weeks,

and documents regarding his operation of Defendant Best Way Express, Inc.'s tractor trailer.

                                                  14.

        Any andlall documents required to be maintained by the FMSCA, DOT/CFR regulations,

or Georgia's motor vehicle laws, as it relates to Defendant Chad E. Morehead or the tractor-trailer

at issue.

                                                  15.

        Copies of all company policies and procedures pertaining to the operation of Defendant

Best Way Express, Inc.'s vehicles or equipment and any policies and procedures that in any way

apply to, cover, I or govern Defendant Chad E. Morehead's employment. This is to include any

driver's manuals!, guidelines, rules and/or regulations given to drivers.
                 i
                                                  16.

        Copies oi all work orders, daily loads, and/or work reports for December 26, 2018 - January

9, 2019, as it relates to the Defendant Chad E. Morehead including the trip that is the subject of

this incident.

                                                  17.

       Copies of all documents or complaints for all personal injury claims or litigation involving

injuries resul       from a collision involving one of Defendant Best Way Express, Inc.'s vehicles

or Defendant           E. Morehead in the five years prior to January 9, 2019 including the incident

register main         by the motor carrier as required by federal law for the one-year period and five

year period p            the incident.

                                                  18.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 55 of 70




        All documents that you receive in response to your Requests for Production of Documents

to nonparties.

                                                  19.

        Any and all documents identified, referenced, or used to answer any of Plaintiffs' discovery

or supporting ori relating to Plaintiffs' or Defendants' contentions of negligence.

                                                 20.

       All books, documents, and/or other tangible things that prove, support, or constitute
                i
evidence of any facts or circumstances upon which you base the allegations in the Answer or issues

of liability.

                                                 21.

        The certificate of title, and/or other proof of ownership, for the vehicle involved in the

wreck that is the subject matter of this civil action including all documents related to the purchase,

sale, conversioql or modification of both the tractor and trailer involved in this incident.

                                                 22.

        Any andl all documents that support your allegations, if any, that this Court lacks jurisdic-

tion over any Diefendant, that there has been an insufficiency of process of service of Plaintiffs'

Complaint, and/or that there has been an insufficiency of service of process upon any Defendant.

                                                 23.

        Copies of any and all reports, interoffice memoranda, or other documents relating to

matters that are 'the subject of this Complaint including any document involving the wreck.

                                                 24.

        Copies of all pre-trip inspection reports for the involved vehicle for the three months prior

to the subject wlLck.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 56 of 70




                                                25.

       A copy i Defendant Chad E. Morehead's cell phone bill which reflects any calls or texts

made or receive on January 8, 2019 and January 9, 2019.

                                                26.

       Any and all reports, memos, notes, call logs, messages, letters, memoranda, or other doc-

uments detailing any calls or complaints you have received from motorists or any other person

(including intel ~Ial company complaints) regarding Defendant Chad E. Morehead. By way of

example, and not limitation, if the motor vehicle at issue displays a telephone number for motorists

to call concerning the operation of the vehicle in question (a "How's my driving?" number), please

produce any documents generated as a result of any calls or complaints received by Defendants.

                                                27.

       Any and all documents generated or downloaded from any black box, Qualcomm,

computer, or ot er electronic recording device on the motor vehicle at issue.

                                                28.

       Any DOT or PSC reports, memos, notes, or correspondence concerning the truck driver

or the vehicle involved in the incident.

                                                29.

      Any downloadable electronic data from the vehicle's engine regarding the speed of the

vehicle or the operation of the vehicle for the six month period preceding the incident.



                                                30.

      The carri6r agreement, billing documents, or any document regarding the driver and/or

trucking company being hired for the event at issue.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 57 of 70




                                               31.

       All documents in any way related to the relationship between Chad E. Morehead (and any

entity connected to Chad E. Morehead) and Best Way Express, Inc. including all payments made

to Chad E. Morehead or any other entity connected to Chad E. Morehead.

                                               32.

       All documents in any way related to the relationship between Chad E. Morehead (and any

entity connected to Chad E. Morehead) and Best Way Express, Inc., including all payments made

to Chad E. Morehead or any other entity connected to Chad E. Morehead.

                                               33.

       Copies of all medical records and bills you have for Walter Gregory Davis.

                                              34.

       All documents identified in your answers to interrogatories.

       You are hereby requested to comply with said code section by producing and permitting

the Plaintiff's attorney to inspect and copy the documents requested. In lieu of appearance at a

document production, you may instead mail true and accurate copies of all documents or evidence

to The King Firm, LLC, P.O. Box 746, Tifton, GA 31793.



                                                           Respectfully submitted,


                                                           THE KING FIRM


                                                           /s/J. L. Kin-, II
                                                           J. L. King, II
1603 N. U.S. Hwy 41                                        Georgia Bar No. 142285
P.O. Box 746                                               Attorney for Plaintiffs
Tifton, GA 31794
(229) 386-1376
    Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 58 of 70




(229) 386-1377(f)
JLgKingTrialLaw.com
      Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 59 of 70




                       THE STATE COURT OF GWINNETT COUNTY
                                 STATE OF GEORGIA

WALTER GREGORY DAVIS,

       Plaintiff,
                                                     CIVIL ACTION FILE NO.:
V.

BEST WAY EXPRESS, INC.,
NATIONAL INTERSTATE INSURANCE
COMPANY, and CHAD E. MOREHEAD,


       Defendants.




                PLAINTIFF'S FIRST CONTINUING INTERROGATORIES
                      TO DEFENDANT CHAD E. MOREHEAD

TO:    DEFENDANT CHAD E. MOREHEAD

       Pursuant to O.C.G.A. § 9-11-26 et seq., Plaintiffs hereby request that the Defendant

respond separately in writing and under oath, to the following interrogatories as provided by law,

with a copy of the responses being served upon the undersigned counsel of record for the Plaintiffs

at The King Firm, LLC, 1603 N. U. S. Hwy 41 Tifton, Georgia, 31794.

       Please include the text of each question/request prior to each response. Plaintiffs will do

the same in response to Defendants' discovery requests. To facilitate this, Plaintiffs will also

provide an electronic copy of this discovery upon request.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 60 of 70




                             DEFINITIONS AND INSTRUCTIONS

A.     These interrogatories shall be deemed continuing to the extent permitted by O.C.G.A. § 9-

11-26, et seq., so as to require Defendant to serve upon all parties supplemental answers if

Defendant or its attorneys obtain further information between the time the answers are served and

the time of trial.

B.     "Document," whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without

limitation originals or, if such are not available, true copies, including copies of documents,

videotapes, computer data, and sound material.

C.     "Person"      means   any    natural   person,    corporation,   partnership,   association,

governmental entity, agency, group, organization, etc.

D.     These Interrogatories shall be deemed continuing and you are required to supplement or

amend any prior response if the persons or entity to whom these Interrogatories are addressed

ascertains any change, different or added fact, condition or circumstances or there be any other

witness(es) or evidence. Each Interrogatory is addressed to the personal knowledge of the

Defendant, as well as to the knowledge and information of Defendant's attorneys, investigators,

agents, insures, employees, and other representatives. If Defendant is unable to answer a question

completely, the question should be answered as fully as possible. When a question is directed to

Defendant or "you," the question is also directed to each of the aforementioned persons.

E.     You are requested not to respond to Interrogatories by referring to the responses to other

Interrogatories or by adoption, since some of the Interrogatories may be introduced into evidence

and should be, for this purpose, complete in themselves.

                                    INTERROGATORIES
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 61 of 70




                                                   1.

        Identify the persons or entities that in any way owned the tractor-trailer you were driving

prior to or at the time of the incident that is the subject matter of Plaintiff's Complaint. If the

ownership changed at any time since said occurrence, please identify every subsequent person or

entity. This is to include all lienholders.

                                                   2.

        State the factual basis for your assertions, if any, that this Court lacks jurisdiction or venue

over Defendant(s), that there has been an insufficiency of process of service of Plaintiffs

Complaint, and/or that there has been an insufficiency of service of process upon the Defendant(s).

                                                  3.

       State the name and address of any potential party to this lawsuit, not already a parry, and

state your claims and reasons for same.

                                                  C!

       Detail each and every arrangement or agreement between you and Defendant Best Way

Express Inc. or any other individual or entity under which you were performing services at the

time of the subject incident.

                                                  5.

       Identify each and every individual or entity under whose authority, direction, or control

you were operating the subject tractor-trailer at the time of the incident that is the subject of

Plaintiffs Complaint. This includes your direct supervisor, his or her supervisor, and his or her

supervisor until reaching the.CEO or President of the company.

                                                  N

       State your full name, and any other name(s), nickname(s), or aliases, if any, that you have
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 62 of 70




ever used or by which you have ever been known, the date and place of your birth, and your Social

Security number.

                                                  7.

       List your present residence address and all other addresses that you have resided in the past

ten (10) years and dates of each residency.

                                                  8.

       If you have ever been arrested for, pled guilty to, pled nolo contefidere, to or have been

found guilty of any crime, please state the nature of said crime, the date, county and state in which

you were tried and entered your plea, and the sentence given to you.

                                                  9.

       If in the twenty-four hours immediately preceding the occurrence complained of, you

consumed any alcoholic drink or had taken any drugs, pain killer, tranquilizer, stimulant, sleeping

pill, or other form of inedication or intoxicant, whether legal, prescribed, or otherwise, please state

the amount and the time and place where each such substance was consumed.

                                                 10.

       If you have ever been a party to any civil action (other than this civil action), please list the

basis thereof, the date and title of each such civil action, the court in which it was brought, and the

civil action file number.

                                                 11.

       If you have ever been involved in a vehicular incident, either with this or another tractor-

trailer, truck, automobile or a pedestrian, either before or after the incident complained of in

Plaintiffs Complaint, please state the date and the location of same, the name of the parties

involved, and whether any persons were injured in such incident.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 63 of 70




                                                   12.

        If you have ever suffered or had an occurrence or history of dizziness, blacking-out,

amnesia, epilepsy, insanity, seizures, migraine headaches, or any impairment of your arms, legs,

eyes, hands, or feet, please identify such condition and list the dates, names and addresses of any

medical attention or consultation you have had for such condition.

                                                   13.

        State specifically and in detail when, where, and how you claim the occurrence happened

that is the basis of this lawsuit.

                                                   14.

        Identify all United States statutes, state statutes, city ordinances, county ordinances, and all

other governmental laws, rules, or regulations which you contend Karen Davis violated with

respect to the incident giving rise to this lawsuit, if any.

                                                  15.

        Give the name, address, and telephone number of all persons that to you or your

representative's knowledge, information, or belief were eyewitnesses to the incident giving rise to

this lawsuit or have knowledge of any fact or circumstance regarding the incident giving rise to

this lawsuit.

                                                  16.

        State the name, address, and employer of all persons that to your knowledge, information,

or belief have investigated any aspect of the occurrence that is the subject of this litigation, and

indicate whether or not each has made a written record of the investigation or any part thereof.

                                                  17.

        State the name and address of all expert witnesses or professional consultants retained or
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 64 of 70




consulted by you or on your behalf to make an evaluation or investigation of the cause of the

occurrence giving rise to this lawsuit or the damages sustained by Plaintiff. This request includes

each expert expected to testify at trial and state the subject matter the expert is expected to testify

about, the substance of the facts and opinions that the expert is expected to testify, and give a

summary of the grounds for each opinion. See O.C.G.A. § 9-11-26(b)(4)(A)(i). Please note that

this Interrogatory applies to all expert witnesses including all practitioners of the healing arts.



       With regard to each statement (oral, written, recorded, court or deposition transcript, etc.)

taken from any person with knowledge relevant to this lawsuit, please state the name of each

person giving each statement, the name and address of the person or entity taking each statement,

the date each statement was taken, and the name and address of each person having possession,

custody, or control of each statement.

                                                 19.

       Describe with particularity all photographs, charts, diagrams, videotapes, documents,

illustrations, and/or other tangible items, of any person, place, or thing involved in this lawsuit,

giving the date each was made and the name and address of the person(s) with possession, custody,

or control of each item. (NOTE: You need not describe any document that was produced and

specifically listed as having been produced in your responses to Plaintiff's first request for

production of documents.)

                                                 20.

       State the substance of each conversation you had with any representative or family member

of Karen Davis and Walter Gregory Davis at any time.

                                                 21.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 65 of 70




        For the date of the incident that is the subject of this lawsuit, state the times when you went

to work and the times you quit work on that date, and on each of the previous seven (7) days.

                                                   22.

        Please state the make, year, weight, and model of the tractor-trailer and/or tractor-trailers

you were driving at or just prior to the incident at issue, and please identify all mechanical repairs

or services to the equipment in the 6 months preceding the crash.

                                                   23.

        Have you ever had a driver's license suspended, canceled, revoked, or containing any

restrictions of any sort in the past, at the time of the incident, or after the incident forming the basis

of Plaintiff's Complaint? If yes, please provide the details regarding the suspension, cancellation,

revocation, or restrictions to said drivers license.

                                                   24.

        Please state the factual basis for each defense that you assert in this action.

                                                   25.

        If you contend that Karen Davis or Greg Davis acted, or failed to act, in a manner as to

cause or contribute to the occurrence made the basis of this suit, please set forth each and every

fact or act upon which your contention is based.

                                                   26.

       For each insurance agreement that may be liable to satisfy part or all of a judgment which

may be entered in this action or to indemnify or reimburse you for payments made to satisfy this

judgment, please state the name and address of each insurer, the amount of coverage available to

satisfy such a judgment, and any conditions upon which the insurer has purported to reserve its

rights to decline coverage.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 66 of 70




                                                  27.

        Please identify any and all documentary or other tangible evidence, not previously

identified or produced, that you believe demonstrates and/or supports facts relevant to the claims

and/or defenses in this case.

                                                   :

        Please state in detail when, where, and how you first observed the vehicle Karen Davis was

driving on January 9, 2019, including each and every time you saw the vehicle and for how long.

                                                  29.

        List all of your employment for the past twenty (20) years, giving the name and address of

each employment, the period of each employment, and the general nature of the job.

                                                  gm

       Have you received any traffic citation(s) other than parking tickets? If your answer is yes,

give the type of citation(s) you received, the date(s) you received it, the location (state and county),

the fine(s), if any, which was paid, and state whether you pled guilty, nolo contendere, or not guilty

to each citation listed. Please also state whether your license to operate a motor vehicle has ever

been suspended or revoked. If so, please provide the dates and reasons for each suspension or

revocation.

                                                  31.

       If your response to the preceding Interrogatory was answered in the affirmative, please

state the traffic citations and/or violations that were reported to Defendants Best Way Express Inc.,

and the method that those citations were noticed to same.

                                                  32.

       Have you ever been "rated" for life insurance purposes or turned down for any
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 67 of 70




employment, military duty, or occupation of any kind for physical or mental reasons? If so, please

state fully the circumstances.

                                                  33.

       If you, your attorney, your insurance carrier, or anyone acting on your or their behalf, have

or know of any photographs, motion pictures, maps, drawings, diagrams, measurements, surveys,

or other descriptions concerning the events and happenings alleged in the Complaint, scene of the

accident, the area, or persons, or vehicles involved made either before, after or at the time of the

event in question, as to each such item, state:

       (a) What each such item purports to show, illustrate, or represent;

       (b) the date it was made or taken; and

       (c) the names and address of the person having custody of such item.

                                                  34.

       Do you know of any test(s), experiment(s), or accident reconstruction(s) that in any way

illustrate or demonstrate either the manner of the occurrence or any contributing cause of the

occurrence? If so, state the full name, address, and telephone numbers of any person performing

such test(s), experiment(s), or reconstruction(s), and provide a summary of any findings.

                                                  35.

             State in detail the factual basis for each defense raised in your Answer.

                                                  36.

       Explain the circumstances under which you were operating the vehicle at issue on January

9, 2019, including your point of origin, your destination, the route chosen to reach the destination

and the person who prepared the route, the times of dispatch, any stops made prior to arriving at

your destination, the contents of your trailers, and the total weight of the load you were carrying.
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 68 of 70




                                                 37

       State whether you currently have, or have ever at any time in the past, held a valid drivers

license and/or CDL in Georgia and any other state. If so, give the state(s) and the date(s) in which

you held said license

                                                 38.

       List all medical providers you treated with for any reason from January 9, 2017 through

January 9, 2019.

                                                 39.

          State the date and time of the last inspection you made to the subject tractor-trailer prior

to the collision at issue, how the inspection was performed, what areas were inspected, who was

present for the inspection and the results.

                                                 40.

       State whether you were required and did maintain a daily log, multi-day log, or other form

of logging or recording trips and times for the months of October 2018, November 2018, December

2018, and January 2019 as well as provide all information as to the person who has custody of

such documents.

                                                 41.

       Identify all traffic violations or citations you received arising from this occurrence and state

each motor vehicle law or other law that you were charged with violating, how you pled, the court

in which the citation was disposed of, and the ultimate disposition of the citation.

                                                 42.

       Identify the name and position or title of all employees, officers, managers, or agents of

Defendants Best Way Express Inc., and National Interstate Insurance Company with whom you
     Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 69 of 70




discussed the incident at issue, including the substance of the conversation or questioning, and the

dates of the same.

                                                 43.

        State whether you conducted a pre-trip inspection prior to the collision that forms the basis

of this lawsuit, and if so, please state the date and time of the inspection, identify all documents

prepared during such inspection, the location of those documents and identify all persons with

knowledge of such inspection.

                                                 44.

       If you owned, possessed, or used a cellular phone in January 2019, please identify your

cellular phone number, the company that provides service for the phone, the last call you made

prior to the subject collision, and any calls made immediately after the collision at issue.




                                                              Respectfully submitted,



                                                              THE KING FIRM


                                                              /s/ J. L. King, II
                                                              J. L. King, II
1603 N. U.S. Hwy 41                                           Georgia Bar No. 142285
P.O. Box 746                                                  Attorney for Plaintiff
Tifton, GA 31794
(229) 386-1376
(229) 386-1377(f)
JL2cKingTrialLaw.com
                                       Case 1:21-cv-00294-ELR Document 1-1 Filed 01/19/21 Page 70 of 70
                                                _ i'    F,.`i     , -^ 1.•
             Civil Action No.                                                                                  Superior Court                                                 ❑
                                                                                                               State Court f~                                                 U)/
             Date Filed            ~' p ~ '' ~ ~        o
                                                                                                               Georgia,               .              , ~~               '"~          County
                                                                                                                                                                             ,


             Attorney's Address I Telephone Number
                                                                                                                                                                                                                Plaintiff
                                        r~
                                                                                                                                                                            VS.
              ,- ~       ~       •:~    f r~       .~                                                                                                                                            {~4 , '~' j    ~F• .~ '
                                                            `~l                                                                                       Y .     :{ ~~          ~ t    ~~~~ .


             Name and Address of Party to be Served                                                             ~,, ',•7{:~.; ~•t:., t'l'          ~'• ~ ;Lt/ f }')~
                                                                                                                                                                     ~:7           ~~:Zt~;;~'i, l~~      {.;'r'~'!? ~ ; ~/~~7 ('i'

                                                                                                                                                                                                          Defendant

                             ,                                                                       ~
                     .       ~~, ~'1~~~;
                                     ;                                        ~~'~`I ].    5~.i?~'   ,~~~
                                                                                   ~
                                                   ~        .71


                                                                             --
                                                                                                                                                                                                          Garnishee


                                                                      MARSHAL/SHERIFFS ENTRY OF SERVICE
   J
   <
   z          I have this day served the defendant                                                                                                                                       personally with a copy
   0    E3
   w          of the within action and summons.
   a
   W
   6

              I have this day served. the defendant                                                                                                                                                            by leaving
               a copy of the action and summons at his most notorious place of abode in this County..
        o     Delivered same into hands of                                                                                                                                                   described as follows

               age, about                    years; weight, about                     pounds; height, about                  feet and                           inches, domiciled at the residence of
               defendant.


                                                                                                          '-       ~
   0
   ~           Served the defendant                )~`~~ ~~ i 4 ~     1           ~   ''
                                                                                      ~    ~
                                                                                                       f~              '              F                        '                        I. ~ /    ~    ~8 COrpOfatlOn

   0    o,,~by leaving a copy of the within action and summona with
        A in charge of the office and place of doing business of said Corporation in this County.
        t
   o
   V

   A           I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the
   ~    o      premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same in the United States
   u           Mail, First Class in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate
   ~           postage affixed thereon containing notice to the defendant(s) to answer said summons at the place stated in the summons.


               Diligent search made and defendant
               not to be found in the jurisdiction of this Court.

              Other documents served with summons and•-~action include: 'r, ~                                              { , :, ~''                       ``fi ~`•y        't.: F~~: c..?; 't.-~ 1 ~~"U ;~ C:i n --,
                                  '                                                                             `ti                       t' •i.                        ~           ~
                                             -, I           J .i




              SHERIFF DOCKET                                              PAGE                                                                                      COUNTY




TIFTON PRINTING CO. 229-382-7700
